Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 1 of 16
Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 2 of 16
Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 3 of 16
          Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 4 of 16




                     IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
ZETH HOLBERT, CRNP                     :
1929 E. Hight Street                   :
Pottstown, PA 19464                    :
                            Plaintiff  :
              v.                       :
                                       :   Jury Trial Demanded
TRI-COUNTY HOSPITALISTS, LLC           :
2005 Kestral Circle                    :
Audubon, PA 19403                      :
                                       :
              and                      :
                                       :   Civil Action No. ______________
NAVNEET K. SHARMA, M.D.                :
2005 Kestral Circle                    :
Audubon, PA 19403                      :
                            Defendants :
____________________________________:


                                      CIVIL COMPLAINT



       Plaintiff, Zeth Holbert, CRNP, by and through his attorneys, Derek Smith Law Group,

PLLC, hereby bring the following allegations against Defendant, Tri-County Hospitalists, LLC,

and Navneet K. Sharma, M.D., for violations of the False Claims Act, 31 U.S.C. §3729, for

retaliation under the False Claims Act, 31 U.S.C. §3730(h), and for violation of Pennsylvania’s

Whistleblower Law, 43 Pa.C.S.A. §1423, for Defendants’ false billing of Medicare, and for

retaliation against Plaintiff for having engaged in protected conduct in complaining and

whistleblowing about the false billing, which ultimately led to Defendants’ disciplining and

constructively discharging Plaintiff. Plaintiff alleges and avers:
            Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 5 of 16



                                              Parties

       1.      Plaintiff, Zeth Holbert, is an adult male individual who resides at the above

captioned address and was employed from around May 16, 2017 to May 10, 2019 by Tri-County

Hospitalists, LLC as a billing specialist and thus worked under the direct supervision of Navneet

K. Sharma, M.D. the President and Chief Executive Officer (“CEO”) of Tri-County Hospitalists,

LLC.

       2.      Defendant, Tri-County Hospitalists, LLC, (“TCH”), is a Limited Liability

Company duly existing under the laws of the Commonwealth of Pennsylvania with a registered

office at the above address and was, at all times relevant, Plaintiff’s employer.

       3.      Defendant, Navneet K. Sharma, M.D., is an adult individual and the Medical

Director, President, and CEO of Defendant, TCH, and therefore has a place of business and

registered office at the above captioned address. Defendant Sharma was Plaintiff’s supervisor and

had the authority to make material decisions over Plaintiff’s employment including decision

making, policymaking, hire, fire, promote, demote, and discipline.

       4.      Defendant, TCH, agreed, accepted, adopted, acquiesced, and/or otherwise is/was

bound by the actions, omissions, and conduct of its owners, officers, managers, supervisors,

employees, and agents including Karen DiPasquale, Nicole Oesterling, and Defendant Sharma.

                                      Jurisdiction and Venue

       5.      Subject matter jurisdiction is appropriate before this Court under Federal Question

Jurisdiction, 28 U.S.C. §1331, and Supplemental Jurisdiction, 28 U.S.C. §1367.

       6.      Personal jurisdiction and venue are appropriate before this Court as Defendant

resides and/or reasonably avails itself of the Commonwealth of Pennsylvania and all actions giving




                                                 2
            Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 6 of 16



rise to this litigation occurred in the Eastern District of Pennsylvania. (i.e. Berks, Bucks, Chester,

Delaware, Lancaster, Lehigh, Montgomery, Northampton, and Philadelphia Counties).

                                         Summary of Facts

       7.      On or about May 16, 2017 Plaintiff, Zeth Holbert, entered a contract of employment

to provide medical billing services for Defendant, Tri-County Hospitalists, LLC (“TCH”) for a

period of five (5) year and then year-to-year thereafter, and receive an annual salary of $140,000.00

with student loan, fringe benefits, retirement plan, 401K plan with matching, and the opportunity

for bonuses.

       8.      Plaintiff billed primarily on behalf of Defendant TCH’s client Tower Health, which

is a healthcare provider/payer system consisting of six hospitals including: Brandywine Hospital,

Chestnut Hill Hospital, Jennersville Hospital, Phoenixville Hospital, Pottstown Hospital, and

Reading Hospital.

       9.      Plaintiff, by and through Defendants, billed the United States of America’s national

health insurance program, Medicare.

       10.     Plaintiff was supervised by Defendant Sharma and Karen DiPasquale the Director

of Operations for Defendant TCH.

       11.     Plaintiff had an excellent employment record and had no disciplinary history.

       12.     On January 18, 2019 Plaintiff received an email from Ms. DiPasquale with a

PowerPoint attached and a message that the PowerPoint had “valuable information” for staff.

       13.     At least one slide of the PowerPoint provided coding for Advanced Care Planning

(“ACP”), without further explanation or discussion.

       14.     On Wednesday, January 23, 2019 a meeting was held where Defendant Sharma

directed employees to bill for ACP and for tobacco cessation, for every patient.




                                                  3
          Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 7 of 16



       15.     Defendant Sharma communicated instructions for billing ACP and tobacco

cessation to Plaintiff and employees through TigerText or TigerConnect, a messaging platform or

application that does not permit the saving, copying, or forwarding of messages and for which

messages are automatically deleted after a few days.

       16.     On January 28, 2019 Defendant TCH employee Nicole Oesterling emailed Plaintiff

and others stating “… please make sure to bill a current procedure terminology (CPT) code for

tobacco abuse counseling on EVERY patient” (“tobacco cessation”) and Ms. Oesterling referred

to the PowerPoint sent January 18, 2019 for the codes.

       17.     Plaintiff did not feel comfortable billing ACP or tobacco cessation for every patient

as the requisite services needed to bill for these codes were not indicated for every patient.

       18.     Plaintiff felt he was jeopardizing his license and was falsely billing.

       19.     On February 15, 2019 Plaintiff emailed Ms. Oesterling that billing for ACP requires

actual physical paperwork filled out with the patient, which was not happening for every patient.

Additional emails were exchanged but there were no changes made to the billing procedures.

       20.     Defendants refused Plaintiff’s concerns about the billing practices.

       21.     On February 17, 2019 Plaintiff spoke with and/or emailed Nicole Nagy, D.O., an

Internal Medicine specialist for Defendant TCH, to complain of the billing for ACP procedure.

       22.     On February 20, 2019 Plaintiff forwarded the email sent to Dr. Nagy, to Ms.

Oesterling, to inform her of his communications about the billing.

       23.     A few hours after emailing Ms. Oesterling, Defendant Sharma called Plaintiff to

say he was upset and that Plaintiff should bring billing issues to him only. When Plaintiff said he

did not feel comfortable billing for ACP and tobacco cessation for every patient as directed,

Defendant Sharma informed Plaintiff that annual bonuses were contingent on the billing.




                                                  4
             Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 8 of 16



           24.   On Wednesday, February 27, 2019 Plaintiff emailed Defendant Sharma to request

a meeting with him and Dr. Nagy to discuss billing for ACP and tobacco cessation.

           25.   The meeting was held the next day.

           26.   On Thursday, February 28, 2019 Plaintiff and Dr. Nagy voiced concerns over the

billing practices and Dr. Sharma agreed to add discretion to billing for ACP.

           27.   Later the same day, February 28, 2019, Ms. DiPasquale emailed Plaintiff and

Defendant TCH’s staff to “Please use your discretion regarding who is counseled” and to only

counsel “patients who smoke or use tobacco products regarding smoking cessation counseling”

and “patients over 50 years old or who are under 50 but have an end stage condition for advanced

care planning.”

           28.   While these changes did add discretion, they did not fully address requirements for

billing for ACP or tobacco cessation.

           29.   On March 28, 2019 Defendant Sharma called Plaintiff and said if Plaintiff does not

bill 100% for ACP, he will find someone who will. Plaintiff was billing at around 10%.

           30.   Plaintiff contacted the Chief Nursing Officer at Reading Hospital, Amanda

McNicholas CRNP, about Defendant TCH’s billing for ACP and tobacco cessation, for every

patient.

           31.   On April 1, 2019 Plaintiff met with Chief Medical Officer at Reading Hospital, Dr.

Gregory Sorenson, to discuss billing for these practices. A confidential investigation was launched

into Plaintiff’s claims.

           32.   On April 2, 2019 Ms. Oesterling emailed Plaintiff about threat reporting.

           33.   It is alleged and therefore believed, Defendants were aware of Plaintiff’s

complaints/whistleblowing to Tower Health employees, regarding the billing practices.




                                                  5
          Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 9 of 16



       34.     On April 5, 2019 Defendants emailed Plaintiff a “mandatory” amendment to his

contract with Defendant TCH.

       35.     On April 9, 2019 Defendants provided Plaintiff a 30-day termination letter that if

Plaintiff does not correct actions in 30 days, he will be terminated.

       36.     The actions to be corrected included failures to bill ACP, failure to attend meetings,

and breach in confidentiality.

       37.     On May 10, 2019 Plaintiff was constructively discharged as he would not bill for

ACP as directed.

                                        COUNT ONE
                     False Claims Act –Advanced Care Planning (“ACP”)
                                       31 U.S.C. §3729
                                   Plaintiff v. Defendants

       38.     Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       39.     Defendant TCH is within the definition of person under the False Claims Act and

thus is subject to the False Claims Act.

       40.     Defendant Sharma as a person and as the Medical Director, President, and Chief

Executive Officer of Defendant TCH knowingly presented, knowingly caused to be presented,

and/or conspired to have presented to the government false claims for payment vis-à-vis his own

actions and those of his subordinates, at his direction.

       41.     The federal False Claims Act provides in pertinent part:

               a.      Any person who (1) knowingly presents, or causes to be presented,
       to an officer or employee of the United States Government or a member of the
       Armed Forces of the United States a false or fraudulent claim for payment or
       approval; (2) knowingly makes, uses, or causes to be made or used, a false record
       or statement to get a false or fraudulent claim paid or approved by the Government;
       (3) conspires to defraud the Government by getting a false claim allowed or paid,



                                                  6
         Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 10 of 16



       is liable to the United States Government for a civil penalty of not less than $5,500
       and not more than $11,000, plus 3 times the amount of damages which the
       Government sustains because of the act of that person.
               b.      For purposes of this section, the terms “knowing” and “knowingly”
       mean that a person, with respect to information (1) has actual knowledge of the
       information; (2) acts in deliberate ignorance of the truth or falsity of the
       information; or (3) acts in reckless disregard of the truth or falsity of the
       information, and no proof of specific intent or defraud is required.


See 31 U.S.C. §3729 (a) & (b).
       42.     The prima facie elements to a False Claims Act claim require that (1) the defendant

presented or caused to be presented to an agent of the United States a claim for payment, (2) the

claim was false or fraudulent, and (3) the defendant knew the claim was false or fraudulent.

       43.     Defendant violated the Federal False Claims Act by knowingly and intentionally

making false claims to Medicare for payment, including claims for Advanced Care Planning

(ACP) and/or tobacco cessation, when Defendants knew the pre-requisites for billing for these

services were not being completed.

       44.     Defendants, by and through staff, billed for ACP and tobacco cessation for every

patient, knowing that not every patient was receiving the care.

       45.     To the extent any third party was involved in billing or payment, that third-party

acted merely as a conduit to the transfer that was the result of Defendants’ actions.

       46.     As a direct and proximate result of Defendants’ conduct, Defendants defrauded the

United States Government and citizens and caused the government economic loss.

       47.     Plaintiff brings this action on behalf of the government, in hopes the government

will intervene to recover losses incurred, and/or individually, as a relator, to recover up to 30% of

the funds to be recovered by the government.



                                                 7
         Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 11 of 16



       WHEREFORE, Plaintiff, Zeth Holbert, demands all relief and damages from Defendant,

Tri-County Hospitalists, LLC, and Defendant, Navneet K. Sharma, M.D., recoverable under law

and as deemed reasonable and just by the Court.

                                        COUNT TWO
                             False Claims Act – Tobacco Cessation
                                        31 U.S.C. §3729
                                    Plaintiff v. Defendants

       48.     Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       49.     Defendant TCH is within the definition of person under the False Claims Act and

thus is subject to the False Claims Act.

       50.     Defendant Sharma as a person and as the Medical Director, President, and Chief

Executive Officer of Defendant TCH knowingly presented, knowingly caused to be presented,

and/or conspired to have presented to the government false claims for payment vis-à-vis his own

actions and those of his subordinates, at his direction.

       51.     The federal False Claims Act provides in pertinent part:

               a.      Any person who (1) knowingly presents, or causes to be presented,
       to an officer or employee of the United States Government or a member of the
       Armed Forces of the United States a false or fraudulent claim for payment or
       approval; (2) knowingly makes, uses, or causes to be made or used, a false record
       or statement to get a false or fraudulent claim paid or approved by the Government;
       (3) conspires to defraud the Government by getting a false claim allowed or paid,
       is liable to the United States Government for a civil penalty of not less than $5,500
       and not more than $11,000, plus 3 times the amount of damages which the
       Government sustains because of the act of that person.
               b.      For purposes of this section, the terms “knowing” and “knowingly”
       mean that a person, with respect to information (1) has actual knowledge of the
       information; (2) acts in deliberate ignorance of the truth or falsity of the




                                                  8
         Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 12 of 16



       information; or (3) acts in reckless disregard of the truth or falsity of the
       information, and no proof of specific intent or defraud is required.


See 31 U.S.C. §3729 (a) & (b).
       52.     The prima facie elements to a False Claims Act claim require that (1) the defendant

presented or caused to be presented to an agent of the United States a claim for payment, (2) the

claim was false or fraudulent, and (3) the defendant knew the claim was false or fraudulent.

       53.     Defendants violated the Federal False Claims Act by knowingly and intentionally

making false claims to Medicare for payment, including claims for Advanced Care Planning

(ACP) and/or tobacco cessation, when Defendants knew the pre-requisites for billing for these

services were not being completed.

       54.     Defendants, by and through staff, billed for ACP and tobacco cessation for every

patient, knowing that not every patient was receiving the care.

       55.     To the extent any third party was involved in billing or payment, that third-party

acted merely as a conduit to the transfer that was the result of Defendants’ actions.

       56.     As a direct and proximate result of Defendants’ conduct, Defendants have

defrauded the United States Government and citizens and caused the government economic loss.

       57.     Plaintiff brings this action on behalf of the government, in hopes the government

will intervene to recover losses incurred, and/or as an individual relator to recover up to 30% of

the funds to be recovered by the government.

       WHEREFORE, Plaintiff, Zeth Holbert, demands all relief and damages from Defendant,

Tri-County Hospitalists, LLC, and Defendant, Navneet K. Sharma, M.D., recoverable under law

and as deemed reasonable and just by the Court.




                                                 9
         Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 13 of 16



                                       COUNT THREE
                                           Retaliation
                              False Claims Act, 31 U.S.C. §3730(h)
                                     Plaintiff v. Defendants

       58.     Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       59.     Defendant TCH is within the definition of person under the False Claims Act and

thus is subject to the False Claims Act.

       60.     Defendant Sharma as a person and as the Medical Director, President, and Chief

Executive Officer of Defendant TCH knowingly presented, knowingly caused to be presented,

and/or conspired to have presented to the government false claims for payment vis-à-vis his own

actions and those of his subordinates, at his direction.

       61.     The federal False Claims Act anti-retaliation provision provides in pertinent part:

               h.      (1) In general.--Any employee, contractor, or agent shall be entitled
       to all relief necessary to make that employee, contractor, or agent whole, if that
       employee, contractor, or agent is discharged, demoted, suspended, threatened,
       harassed, or in any other manner discriminated against in the terms and conditions
       of employment because of lawful acts done by the employee, contractor, agent or
       associated others in furtherance of an action under this section or other efforts to
       stop 1 or more violations of this subchapter…

See 37 U.S.C.A. §3730 (h).

       62.     Plaintiff engaged protected activity when he made internal complaints to Defendant

TCH and when he made complaints to Tower Health employees about the fraudulent billing

practices in furtherance of an action under the False Claims Act.

       63.     Defendants were aware of Plaintiff’s protected activity and thus were aware of the

distinct possibility of a False Claims Act litigation, as Plaintiff informed Defendants including




                                                 10
         Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 14 of 16



having Defendant Sharma involved in meetings about the billing and including Defendants

employees on emails sent internally and externally complaining about fraudulent billing practices.

       64.     Defendants retaliated against Plaintiff by unnecessarily disciplining him and

placing him on a 30-day last warning and constructively discharging Plaintiff.

       65.     Defendants adverse actions of discipline and termination were temporally

proximate to Plaintiff’s protected activity such that it/they are usually suggestive of retaliation.

Furthermore, there is clear evidence of retaliatory animus in Defendants actions.

       66.     As a direct and proximate result of Defendants retaliation, Plaintiff has loss of

wages, loss of benefits, loss of student loan money, loss of 401K, out-of-pocket expenses, pain

and suffering, emotional damages and harms, loss of reputation, loss of enjoyment of life.

       67.     Plaintiff seeks all damages recoverable including double (2x) his backpay damages,

interest on his backpay damages, costs of litigation, and reasonable attorney’s fees.

       WHEREFORE, Plaintiff, Zeth Holbert, demands all relief and damages from Defendant,

Tri-County Hospitalists, LLC, and Defendant, Navneet K. Sharma, M.D., recoverable under law

and as deemed reasonable and just by the Court.

                                      COUNT FOUR
                                 Whistleblower Retaliation
                     Pennsylvania Whistleblower Law, 43 Pa.C.S.A. §1423
                                   Plaintiff v. Defendants

       68.     Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       69.     Defendant Tri-County Hospitalists, LLC is/are subject to Pennsylvania

Whistleblower statute as it is, among other reasons, funded in an amount by, or through the

Commonwealth. 43 P.S. §1422.

       70.     Defendant Sharma in his supervisory position, decisionmaker, and policymaker

position and capacity is subject to Pennsylvania Whistleblower statute liability.



                                                 11
            Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 15 of 16



          71.   Plaintiff engaged protective activity when he:

                a. made a good faith internal complaint about Defendants false billing for ACP

                    and tobacco cessation to the President, CEO, and Medical Director;

                b. made a good faith external complaint to Tower Health personnel about false

                    billing for ACP and tobacco cessation, about falsely billing for ACP;

                c. made a good faith complaint that caused an investigation into Defendant

                    TCH’s billing practices, and/or

                d. emailed complaints about false billing internally and externally.

          72.   Defendants were on notice of Plaintiff having engaged in the foregoing protected

activity.

          73.   As a direct and proximate result of Plaintiff’s protected activity, Defendants

retaliated against Plaintiff by unnecessarily disciplining him, placing him on a last chance warning,

forcing him to bill for ACP, constructively discharging Plaintiff, and other retaliatory and adverse

action.

          74.   Plaintiff seeks all relief afforded under law including wage loss, out-of-pocket

expenses, loss of amenities of employment, emotional damages, pain and suffering, loss of

reputation, loss of enjoyment of life’s pleasures, attorneys’ fees, costs of litigation, and all other

relief deemed appropriate.

          WHEREFORE, Plaintiff, Zeth Holbert, demands all relief and damages from Defendant,

Tri-County Hospitalists, LLC, and Defendant, Navneet K. Sharma, M.D., recoverable under law

and as deemed reasonable and just by the Court.




                                                 12
        Case 2:19-cv-03531-TJS Document 1 Filed 08/05/19 Page 16 of 16




                                       DEREK SMITH LAW GROUP, PLLC




                                    By: _________________________________
                                       CHRISTOPHER J. DELGAIZO, ESQ.
                                       Attorneys for Plaintiff

                                       Attorney I.D. No. 200594
                                       1835 Market Street, Suite 2950
                                       Philadelphia, PA 19103
                                       (215) 391-4790
                                       Email: Chris@dereksmithlaw.com




Date: August 5, 2019




                                      13
